DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are pending and are addressed below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on December 21, 2020. It is noted, however, that applicant has not filed a certified copy of the IN202041055586 application as required by 37 CFR 1.55. Additionally, it is noted that the Application Data Sheet was amended on October 27, 2021 to include access code information associated with IN202041055586. However, it appears that no separate requests were made for a Corrected Filing Receipt, and the original Filing Receipt dated July 27, 2021 does not include “Request to Retrieve” text. See https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx?utm_campaign=subscriptioncenter&utm_content=&utm_medium=email&utm_name=&utm_source=govdelivery&utm_term=#Practice%20tips.

Information Disclosure Statement
The information disclosure statement (IDS) filed on July 13, 2021 is in compliance with 37 CFR 1.97. Accordingly, the IDS has been considered by the Examiner. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2017/0074028 to Sebastian et al. (hereinafter “Sebastian”).
Regarding Claim 1, Sebastian discloses a door assembly for a compartment (a window assembly 20; see e.g., para. 0037 and FIG. 1; it is noted that doors and windows serve the same function of separating two spaces and may be opened to allow ingress or egress between the two spaces), comprising:
spaced guides (one or more jamb channels 30; see e.g., para. 0037 and FIGS. 1 and 14);
a bi-fold door movably coupled to the spaced guides for vertical movement between a closed condition and an open condition (an upper sash 34 and a lower sash 36 can be manipulated between open and closed positions; see e.g., paras. 0037-0038 and FIGS. 1, 2, and 14), the bi-fold door including an upper door section pivotably coupled to the spaced guides and a lower door section slidably coupled to the spaced guides (the upper sash 34 is pivotably coupled, either directly or indirectly, to the jamb channels 30; see e.g., FIG. 1), wherein the lower door section is coupled to the upper door section at an interface allowing vertical translation of the lower door section relative to the upper door section when the bi-fold door is in the closed condition (a hinge assembly 60 interconnects the upper sash 34 and the lower sash 36 and allows the lower sash 36 to move upwards relative to at least an upper portion 38 of the upper sash 34; see e.g., para. 0038 and FIGS. 1, 2, and 14);
a latch mechanism including latches coupled to the lower door section and catches coupled to the spaced guide tracks, wherein the latches engage the catches to maintain the bi-fold door in the closed condition (the lower sash 36 includes a locking bar 224 for engaging sockets 230 to lock the window in a closed position, the sockets 230 are formed in the frame assembly 22 and the jamb channels 30 are also part of the frame assembly 22; see e.g., 0037 and 0052-0053 and FIGS. 1, 10, 11 and 14);
a first biasing mechanism for biasing the lower door section toward the upper door section (a spring casing 310 houses a first balance spring 318 that is operable to bias the lower sash 36 towards at least the upper portion 38 of the upper sash 34; see e.g., para. 0038 and FIGS. 1, 2, and 14-16); and
a second biasing mechanism for biasing the bi-fold door toward the open condition (the spring casing 310 further houses a second balance spring 322 that is operable to bias the window towards the open position; see e.g., para. 0038 and FIGS. 1, 2, and 14-16).
Regarding Claim 6, Sebastian discloses vertically oriented rollers coupled to the lower door section engaged to travel along tracks formed in the spaced guides, wherein a diameter of each vertically oriented roller is less than a width of a track formed in the spaced guides such that the lower door section is movable horizontally relative to the spaced guides (a housing member 330 is attached to the lower sash 36 and includes a friction enhancement member 344 in the form of a roller, the friction enhancement member 344 is operable to engage and travel along the jamb channel 30 such that the upper portion 42 of the lower jamb 36 is movable horizontally relative to the jamb channel 30; see e.g., paras. 0063-0064 and FIGS. 15-16).
Regarding Claim 7, Sebastian discloses wherein the second biasing mechanism comprises a constant force spring having a first end coupled to one of the spaced guides and a second end coupled to the lower door section, wherein the constant force spring stores energy as the bi-fold door closes and exerts energy as the bi-fold door opens (the second balance spring 322 is a constant force spring with a first end coupled to the spring casing 310 that is mounted in the jamb channel 30, and a second end coupled to a housing member 330 that is attached to the lower sash 36; see e.g., paras. 0064-0067 and FIGS. 1, 15 and 16).
Regarding Claim 8, Sebastian discloses stops positioned along the spaced guides limiting upward vertical travel of the lower door section along the spaced guides (at least a lower surface of the spring casing 310 serves as a upward travel limit for the lower sash 36; see e.g., FIGS. 1 and 14).
Regarding Claim 9, Sebastian discloses 
each of the upper and lower door sections is vertically oriented when the bi-fold door is in the closed condition (the upper sash 34 and the lower sash 36 are in a vertical orientation when placed in a closed position; see e.g., FIG. 14);
an angle is formed between the upper and lower door sections when the bi-fold door is in the open condition (an angle is formed between the upper sash 34 and the lower sash 36 when placed in an open position; see e.g., FIGS. 1 and 2); and
the interface is free of attachment to the spaced guide tracks (the hinge assembly 60 is not directly connected or attached to the jamb channels 30; see e.g., FIG. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian, as applied to Claim 1, and further in view of U.S. Publication No. 2009/0031635 to Davis (hereinafter “Davis”).
Regarding Claim 4, Sebastian discloses that the two sashes contact each other to form an appropriate storm seal (see e.g., Sebastian at para. 0051). However, Sebastian does not expressly discuss or show a seal provided along a bottom of the lower sash 36. In the same field of endeavor, Davis discloses providing a weather strip 76 with a flexible bulb-type seal 77 mounted to the bottom portion of a bottom sash member 32 (see e.g., Davis at para. 0012 and FIGS. 1-2).
Thus, it would have been obvious to one skilled in the art at the time of filing to modify the lower sash 36 of Sebastian to include a bulb seal along a bottom length of the lower sash 36 for the predictable result of improving weather sealing between the lower sash 36 and frame 22 of the window assembly 20.

Claims 10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,799,632 to Baymak et al. (hereinafter “Baymak”) in view of U.S. Publication No. 2019/0380496 to Poppenborg (hereinafter “Poppenborg”) and U.S. Publication No. 2017/0074028 to Sebastian et al. (hereinafter “Sebastian”).
Regarding Claim 10, Baymak discloses an aircraft cabin attendant seat (CAS) (a vehicle seat for aircraft attendants; see e.g., Baymak at Abstract and FIG. 1), comprising:
a frame supporting a backrest, a seat bottom, and a compartment (a frame including two upright posts 3, the frame supporting a double backrest 1, a double headrest 2, foldable seat bottoms 5, 6, and enclosing a storage cabinet; see e.g., Baymak at col. 2, lines 44-65 and FIGS. 1-3); and
a door assembly enclosing a front opening of the compartment (the storage cabinet is closable by a door 13; see e.g., Baymak at col. 2, lines 62-65 and FIG. 1).
However, Baymak does not discuss or show the door 13 as being a bi-fold door. In the same field of endeavor, Poppenborg discloses a furniture body 10 including a bottom panel 11, a top panel 12 and two side walls 13 (see e.g., Poppenborg at para. 0040 and FIG. 3a-3b). Poppenborg further discloses a flap arrangement 20 that is operable to move between a closed position and an open position (see e.g., Poppenborg at para. 0049 and FIGS. 3a-3b). Poppenborg states that good access to an interior of the furniture body is achieved with the two-part flap arrangement 20 since the top and bottom flap parts 22, 23 do not excessively protrude upward or outward in the open position (see e.g., Poppenborg at paras. 0049-0050 and FIGS. 3a-3b). Thus, it would have been obvious to one skilled in the art at the time of filing to have modified the single panel door 13 of Baymak, in light of the teachings of Poppenborg, to include a two-part flap arrangement for the predictable result of minimizing lateral and/or upward protrusion of the door into surrounding areas while the door is in an open position, and for the predictable result of improving interior access of the storage cabinet while the door is in the open position.
The combination of Baymak and Poppenborg does not discloses the two-part flap arrangement as including latches or locks to maintain the door assembly in a closed position. In the same field of endeavor, Sebastian discloses a window assembly 20 including an upper sash 34 and a lower sash 36 that can be manipulated between open and closed positions (see e.g., Sebastian at paras. 0037-0038 and FIGS. 1, 2, and 14). The upper sash 34 is pivotably coupled, either directly or indirectly, to the jamb channels 30 (see e.g., Sebastian at FIG. 1). A hinge assembly 60 interconnects the upper sash 34 and the lower sash 36 and allows the lower sash 36 to move upwards relative to at least an upper portion 38 of the upper sash 34 (see e.g., Sebastian at para. 0038 and FIGS. 1, 2, and 14). The lower sash 36 includes a locking bar 224 for engaging sockets 230 to lock the window in a closed position, the sockets 230 are formed in the frame assembly 22 and the jamb channels 30 are also part of the frame assembly 22 (see e.g., Sebastian at paras. 0037 and 0052-0053 and FIGS. 1, 10, 11 and 14).
Sebastian further discloses a spring casing 310 with a first balance spring 318 that is operable to bias the lower sash 36 towards at least the upper portion 38 of the upper sash 34 (see e.g., Sebastian at para. 0038 and FIGS. 1, 2, and 14-16). The spring casing 310 further includes a second balance spring 322 that is operable to bias the window toward the open position (see e.g., Sebastian at para. 0038 and FIGS. 1, 2, and 14-16). As shown in FIG. 2 of Sebastian, the upper and lower sashes 34, 36 are operable to fold on top of each other to minimize lateral and vertical protrusion into an adjacent space (see e.g., Sebastian at para. 0039). This is also noted as a desirable trait in Poppenborg for improving interior access of the storage cabinet (see e.g., Poppenborg at paras. 0049-0050).
Thus it would have been obvious to one skilled in the art at the time of filing to modify the single panel door 13 of Baymak with a two-part flap arrangement, as taught by both Poppenborg and Sebastian, and further to mount and actuate the two-part flap arrangement using the jamb channels, hinge assembly, latch arrangement, and spring assembly, as taught by Sebastian, to yield the predictable result of providing a door arrangement that protrudes less into an adjacent space while in an open position using known techniques to improve similar devices.
Regarding Claim 15, the combination of Baymak, Poppenborg and Sebastian discloses
vertically oriented rollers coupled to the lower door section engaged to travel along tracks formed in the spaced guides, wherein a diameter of each vertically oriented roller is less than a width of a track formed in the spaced guides such that the lower door section is movable horizontally relative to the spaced guides (a housing member 330 that is attached to the lower sash 36, and the housing member 330 includes a friction enhancement member 344 in the form of a roller, the friction enhancement member 344 is operable to engage and travel along the jamb channel 30 such that the upper portion 42 of the lower jamb 36 is movable horizontally relative to the jamb channel 30; see e.g., Sebastian at paras. 0063-0064 and FIGS. 15-16).
Regarding Claim 16, the combination of Baymak, Poppenborg and Sebastian discloses
wherein the second biasing mechanism comprises a constant force spring having a first end coupled to one of the spaced guides and a second end coupled to the lower door section, wherein the constant force spring stores energy as the bi-fold door closes and exerts energy as the bi-fold door opens (the second balance spring 322 is a constant force spring with a first end coupled to the spring casing 310 that is mounted in the jamb channel 30, and a second end coupled to a housing member 330 that is attached to the lower sash 36; see e.g., Sebastian at paras. 0064-0067 and FIGS. 1, 15 and 16).
Regarding Claim 17, the combination of Baymak, Poppenborg and Sebastian discloses stops positioned along the spaced guides limiting upward vertical travel of the lower door section along the spaced (at least a lower surface of the spring casing 310 serves as a upward travel limit for the lower sash 36; see e.g., Sebastian at FIGS. 1 and 14)
Regarding Claim 18, the combination of Baymak, Poppenborg and Sebastian discloses
each of the upper and lower door sections is vertically oriented when the bi-fold door is in the closed condition (the upper sash 34 and the lower sash 36 are in a vertical orientation when placed in a closed position; see e.g., Sebastian at FIG. 14);
an angle is formed between the upper and lower door sections when the bi-fold door is in the open condition (an angle is formed between the upper sash 34 and the lower sash 36 when placed in an open position; see e.g., Sebastian at FIGS. 1 and 2); and
the interface is free of attachment to the spaced guide tracks (the hinge assembly 60 is not directly connected to the jamb channels 30; see e.g., Sebastian at FIG. 1).
Regarding Claim 19, the combination of Baymak, Poppenborg and Sebastian discloses wherein the compartment is positioned below the seat bottom (as shown in FIGS. 1-3 of Baymak, the storage cabinet is positioned below the foldable seat bottoms 5, 6).
Regarding Claim 20, the combination of Baymak, Poppenborg and Sebastian discloses wherein the compartment comprises a closed back, a closed bottom, closed sides, and an open top (the storage cabinet is described as being bounded by the upright seat posts 3, the seats 5, 6 and the doors 13; see e.g., Baymak at col. 2, lines 62-65 and FIGS. 1-3).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baymak, Poppenborg and Sebastian, as applied to Claim 10, and further in view of U.S. Patent No. 6,056,037 to Jonkman et al. (hereinafter “Jonkman”).
Regarding Claim 13, the combination of Baymak, Poppenborg and Sebastian do not discuss or show a seal being provided along a bottom length of a door or window assembly. In the same field of endeavor Jonkman discloses a door including bi-fold panels 26, 28 (see e.g., Jonkman at col. 2, lines 59-67 and FIG. 1). Jonkman further discloses a weather seal 94 installed in a bottom slot of the door (see e.g., Jonkman at col. 5, lines 44-65 and FIG. 6).
Thus it would have been obvious to one skilled in the art at the time of filing to modify the two-part flap arrangement of Baymak, Poppenborg and Sebastian to further include a seal on a bottom side of the lower flap, in light of the teachings of Jonkman, for the predictable result of preventing any objects from passing between the bottom of the lower flap and a top surface adjacent to the lower flap while the two-part flat arrangement is placed in a closed position. In other words, the seal would prevent foreign objects from entering into the cabinet below the lower flap and prevent contents from within the cabinet from escaping below the lower flap.

Allowable Subject Matter
Claims 2, 3, 5, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 2, 3, 11, and 12, the prior art of record does not reasonably teach or suggest the combination of recited features in conjunction with a first feature having a non-elongate opening; a second feature having an elongate opening, wherein the first feature and the second feature are interleaved such that the non-elongate opening and the elongate opening are horizontally aligned; a hinge pin received through the non-elongate opening and the elongate opening; and a compression spring positioned in the elongate opening interacting with the hinge pin to bias the hinge pin toward one end of the elongate opening.
Regarding Claims 5 and 14, the prior art of record does not reasonably teach or suggest the combination of recited features in conjunction with each of the latches is a cam latch having opposed ramped surfaces that converge in a direction of a bottom of the lower door section and diverge in a direction of a top of the lower door section; each of the latches forms a catch receiving feature positioned between the divergent ends of the ramped surfaces; and each of the first and second catches is a fixed pin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2020/0398989 to Marutzky discloses a door latch assembly for a cabin attendant seat storage compartment (see FIGS. 1-3).
 U.S. Publication No. 2017/0335611 to Brunnmayr discloses furniture with a two-part furniture flap (see FIGS. 1-5c).
U.S. Patent No. 4,088,172 to Pollock discloses a shutter and awning assembly including bi-fold panels (see FIGS. 2-3).
U.S. Patent No. 3,085,622 discloses to Burgin a folding door with upper and lower sections (see FIGS. 1, 4, and 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                                                  
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642